Name: Commission Regulation (EEC) No 3596/92 of 11 December 1992 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 364/5512. 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3596/92 of 11 December 1992 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 10 December 1992 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 (u), as last amended by Regulation (EEC) No 1 740/78 (u), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*) as last amended by Regula ­ tion (EEC) No 2205/90 (6), and in particular Article 3 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3432/92 Q, as amended by Regulation (EEC) No 3558/92 (8); HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 f), amended Council Regulation (EEC) No 2744/75 (l0), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 3432/92 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . h OJ No L 73, 19 . 3. 1992, p. 7. 0 OJ No L 164, 24. 6. 1985, p. 1 . M OJ No L 201 , 31 . 7. 1990, p. 9 . Article 2 This Regulation shall enter into force on 12 December 1992. 0 OJ No L 347, 28 . 11 . 1992, p . 47 . (8) OJ No L 361 , 10 . 12. 1992, p . 41 . (') OJ No L 182, 3 . 7 . 1987, p. 49 . 0 °) OJ No L 281 , 1 . 11 . 1975, p . 65 . (") OJ No L 168, 25. 6. 1974, p. 7. H OJ No L 202, 26. 7. 1978, p . 8 . Official Journal of the European Communities 12. 12. 92No L 364/56 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 11 December 1992 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies 0 ACP Third countries (other than ACP) C) 1102 30 00 154,33 157,35 1103 1400 154,33 157,35 1103 29 50 154,33 157,35 1104 19 91 262,06 268,10 1108 19 10 221,30 252,13 (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . C) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.